department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date date uil dear this is in response to your letter dated date requesting the names and mailing addresses of the policy makers involved in the preparation of the priority guidance plan the irs officials are richard w skillman acting chief_counsel and sarah h ingram division counsel associate chief_counsel tax exempt and government entities constitution ave nw washington dc the treasury official is j mark iwry benefits tax counsel office of assistant secretary tax policy pennsylvania ave nw washington dc we hope this information will be helpful to you if you have further questions please contact robyn l mathis id no of my staff pincite-6040 sincerely jerry e holmes chief employment_tax branch tax exempt and government entities office of assistant chief_counsel exempt_organizations employment_tax government entities
